Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
Applicant’s Preliminary Amendment, filed 08/04/2021, has been received, entered into the record, and considered.

Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed 03/30/2022, 08/31/2021, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method of processing information in an electronic apparatus, the method comprising: acquiring information for requesting access to a second page from a user terminal through a first page; confirming address information reflecting information on the first page; and providing the second page to the user terminal according to the address information. 
The limitation of acquiring information for requesting access to a second page from a user terminal through a first page; confirming address information reflecting information on the first page; and providing the second page to the user terminal according to the address information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a user terminal,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a user terminal” language, “acquiring, confirming, providing” in the context of this claim encompasses the user manually access to another webpage from a search result webpage. Similarly, the limitation of confirming and providing a second page, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a user terminal” language, “acquiring information, confirming address information, providing the second webpage” in the context of this claim encompasses the user thinking about accessing another webpage from one webpage. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a user terminal to perform the acquiring, confirming, providing steps. The user terminal in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring information, confirming address information and providing a second webpage) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a user terminal to acquire information, confirm address information, and provide a second webpage amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These additional elements are simply generic elements and thus, are not significantly more than the identified abstract idea. The claim is not patent eligible.
Claim 15 is a non-transitory computer-readable recording medium having a program recorded thereon for a computer to execute the method of claim; is similar in scope to claim 1; and therefore are rejected under similar rationale.
Claim 16 is an electronic apparatus for processing information to perform the method of claim 1; is similar in scope to claim 1; and therefore are rejected under similar rationale.
Claims 2-14 inherit the deficiency of being non-statutory from claim 1 and do not
remedy the deficiency individually or by inheritance. Therefore, the consequence is that the claims are non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Hsu et al. (US Pat No. 7,509,490).
As to claims 1, 16, Hsu teaches a method of processing information in an electronic apparatus, the method comprising:
acquiring information (i.e. To send the URL address of the web site to the secure server 14 according to one embodiment, the web browser can first concatenate the URL address of the destination web site to the currently active URL address of the secure server 14 (by separating them with a forward slash "/"), encrypting the portion of the concatenated URL address that has the URL address of the destination web site, and then transmitting this data/request to the secure server 14, col. 6, lines 3-22) for requesting access to a second page from a user terminal through a first page (i.e. A display region of the secure browser window 66 can display a plurality of banner advertisements 78, 80, and 82, each provided with hypertext link(s), col. 5, lines 45-56);
confirming address information (i.e. the current active URL address, col. 6, lines 3-22; The spoofing unit 92 can comprise a server, a web site, a web page, or any other network component that has a static IP or URL address, col. 8, lines 16-24, See Fig. 5) reflecting information on the first page (i.e. Upon receipt of the request from the user's web browser, the software in the secure server 14 decrypts the request to obtain the URL address of the destination web site. The secure server 14 then connects to the destination web site to obtain the appropriate web page, col. 6, lines 23-35);
providing the second page (i.e. Once displayed, the user can view the web page and continue surfing, and in effect, the user occupies a "private Internet.", col. 7, lines 20-25) to the user terminal according to the address information (i.e. After receiving the web page and performing the activities described above, the secure server 14 encrypts the web page and sends it to the web browser of the terminal 16, via the secure link 18, for display on the secure browser window 66, col. 7, line 8-19).

As per claim 2, Hsu teaches the method of claim 1, wherein the information on the first page includes a serial number with a predetermined number of digits (i.e. IP addresses of users and their identity are kept protected from visited web sites, col. 6, lines 23-35).

As per claim 3, Hsu teaches the method of claim 1, wherein a uniform resource locator (URL), which is the address information, includes the information on the first page (i.e. the current active URL address, col. 6, lines 3-22; The spoofing unit 92 can comprise a server, a web site, a web page, or any other network component that has a static IP or URL address, col. 8, lines 16-31, See Fig. 5).

As per claim 4, Hsu teaches the method of claim 1, wherein the information on the first page is acquired by concatenating one or more elements corresponding to characteristics of the first page (i.e. To send the URL address of the web site to the secure server 14 according to one embodiment, the web browser can first concatenate the URL address of the destination web site to the currently active URL address of the secure server 14 (by separating them with a forward slash "/"), encrypting the portion of the concatenated URL address that has the URL address of the destination web site, and then transmitting this data/request to the secure server 14, col. 6, lines 3-22).

As per claim 5, Hsu teaches the method of claim 1, wherein the information on the first page includes at least one of:
information related to a page type or a page from the first page (i.e. Upon establishment of the secure link 18, a secure browser window may be displayed (at a block 52) on the display unit 20 of the terminal 16. An example of such a secure browser window is shown at 66 in FIG. 3, col. 5, lines 29-38; A display region of the secure browser window 66 can display a plurality of banner advertisements 78, 80, and 82, each provided with hypertext link(s), col. 5, lines 45-56);
fee information related to the first page;
information on a type of user terminal capable of implementing the first page (i.e. IP addresses of users and their identity, col. 6, lines 23-35), and
provider information related to the first page (i.e. The spoofing unit 92 can comprise a server, a web site, a web page, or any other network component that has a static IP or URL address. The spoofing unit 92 can include/operate software to establish a secure connection 94 with the terminal 16 and a connection 96, col. 8, lines 16-24).

As per claim 6, Hsu teaches the method of claim 1, wherein the first page includes an advertisement area, and the user terminal requests to access to the second page through a user input on the advertisement area (i.e. A display region of the secure browser window 66 can display a plurality of banner advertisements 78, 80, and 82, each provided with hypertext link(s), col. 5, lines 45-56).

As per claim 7, Hsu teaches the method of claim 6, further comprising:
receiving a user input corresponding to the second page from the user terminal (i.e. Entering the https:// prefix allows the user to enter into a secure mode by establishing the secure connection 94, thereby allowing the user to subsequently enter and transmit to the spoofing unit 92, a URL address of a destination web site at a block 104, col. 8, lines 32-46); and
analyzing an effect on the advertisement area on the basis of the user input corresponding to the second page (i.e. to manage and customize a user's privacy. According to one embodiment, a user's privacy can be provided by the secure server 14 in exchange for placement of user-specific or general banner advertisements 78-82 on the secure server window 66 of FIG. 3. In such a case, user identity, user IP addresses, and user IP addresses, and user content (e.g., content delivered or accessed) may be kept private in exchange for placement of banner advertisements, col. 10, lines 14-23).

As per claim 8, Hsu teaches the method of claim 1, wherein the confirming comprises confirming first identification information corresponding to a program used by the user terminal to make the access request (i.e. The spoofing unit 92 can include/operate software to establish a secure connection 94 with the terminal 16 and a connection 96 (which can be secure) with the secure server 14, and can include software to pass browser requests from the terminal 16 to the secure server 14 via the connections 94-96, col. 8, lines 16-24).

As per claim 9, Hsu teaches the method of claim 8, wherein the program includes at least one of a web browser installed on the user terminal and an application installed on the user terminal (i.e. The secure browser window 66 can include a conventional menu/tool bar 68, an address field 70 to enter URL addresses of destination web sites, and scrolling controls 72 and 74. Additionally, the secure browser window 66 may include an icon 76 to assist the user in visually recognizing that the secure link 18 with the secure server 14 is active, col. 5, lines 39-44).

As per claim 10, Hsu teaches the method of claim 8, wherein an interface for receiving a user input is displayed on a screen of the user terminal on the basis of the program (i.e. the user may subsequently enter a URL address of a destination web site in the address field 70 ... the web browser can first concatenate the URL address of the destination web site to the currently active URL address of the secure server 14 ... encrypting the portion of the concatenated URL address that has the URL address of the destination web site, and then transmitting this data/request to the secure server 14, col. 6, lines 3-22).

As per claim 11, Hsu teaches the method of claim 8, further comprising:
acquiring mapping information wherein the first identification information and identification information of the user terminal are mapped (i.e. URL rewriting to hide or delete the IP address of the terminal 16 that originated the request ... IP addresses of users and their identity are kept protected from visited web sites, col. 6, lines 23-35).

As per claim 12, Hsu teaches the method of claim 11, further comprising:
storing the mapping information (i.e. the software of the secure server 14 may also perform cookie control and management operations, col. 6, line 65 to col. 7, line 7);
wherein the stored information is kept for a predetermined period of time (i.e. If the user stops surfing at the block 114, then at log-out, cookies, file histories, cached web pages, etc. are deleted at a block 116. This may be done in a manner similar to the block 64 of FIG. 2, col. 9, lines 61-64).

As per claim 13, Hsu teaches the method of claim 11, further comprising:
tracking an activity history of the user terminal through at least one program other than the program on the basis of the mapping information (i.e. If the user stops surfing at the block 114, then at log-out, cookies, file histories, cached web pages, etc. are deleted at a block 116. This may be done in a manner similar to the block 64 of FIG. 2, col. 9, lines 61-64).
	
As per claim 14, Hsu teaches the method of claim 11, wherein the mapping information is information to which identification information corresponding to a user is additionally mapped (i.e. An example includes cookie control. Based on the preferences and instructions of the user, the user may control the type and quantity of cookies delivered to or filtered from the user's web browser by the secure server 14, col. 10, lines 35-45)..	As per claim 15, Hsu teaches a non-transitory computer-readable recording medium having a program recorded thereon for a computer to execute the method of claim 1 (i.e. The system 10 includes one or more secure servers 14 communicatively coupled to one or more terminals 16 via one or more secure links 18. The server 14 can be coupled to other servers (not shown) in the network 12 that run web server software, col. 3, lines 26-35).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571-272-
4112).  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153